Per Curiam.
The writ of error was sued out in this case to obtain the review of an order dismissing the plaintiff’s case for a failure to file security for costs. On the 19th of April, 1897, an order was entered by the circuit court requiring plaintiff to file security for costs within 60 days, or show cause why such security should not be filed. The next that appears of record is an undertaking to secure costs, signed, “George P. Geiger,” and filed June 28,1897. This was not in the form prescribed by section 8992, 2 How. Stat. On the 30th day of June plaintiff filed another undertaking in the form of a bond which complied with the statute. Notice of this was given to defendants’ attórneys June 30th. On the 2d of July a motion was filed to dismiss the case on the ground that plaintiff had failed to comply with the order. This motion was granted.
"We think the failure to comply with the order at the precise time fixed ought not to be visited with the penalty of dismissal. Parks v. Goodwin, 1 Doug. (Mich.) 56.
Order reversed, and case remanded for further proceedings.